UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51563 TEXADA VENTURES INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 98-0374224 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 421 9th Street Manhattan Beach, California (Address of Principal Executive Offices) (Zip Code) (604) 562-6915 (Registrant’s Telephone Number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the Registrant isoa large accelerated filer,oan accelerated file,oa non-accelerated filer, orxa smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYesxNo Number of shares of issuer’s common stock outstanding as of July 14, 2011:27,623,936 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 2 Item 1:Financial Statements 2 Balance Sheets, May 31, 2011 (unaudited) and November 30, 2010 3 Statements of Operations for the three and six months ended May 31, 2011 and 2010 and from the date of inception on October 17, 2001 through May 31, 2011 (unaudited) 4 Statements of Cash Flows for the six months ended May 31, 2011 and 2010 and from the date of inception on October 17, 2001 through May 31, 2011 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3:Qualitative and Quantitative Disclosures About Market Risk 20 Item 4:Controls and Procedures 20 PART II – OTHER INFORMATION 22 Item 1:Legal Proceedings 22 Item 1A:Risk Factors 22 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3:Defaults Upon Senior Securities 22 Item 4:[Removed and Reserved] 22 Item 5:Other Information 22 Item 6:Exhibits 22 Signatures 23 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, and, therefore, do not include all information and notes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and six months ended May 31, 2011 are not necessarily indicative of the results that can be expected for the year ending November 30, 2011. As used in this Quarterly Report on Form 10-Q, the terms "we", "us", "our", “the Company” and “Texada” mean Texada Ventures Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report on Form 10-Q are in U.S. dollars unless otherwise stated. 2 Texada Ventures Inc. (An Exploration Stage Company) Balance Sheets (Expressed in US dollars) May 31,2011 November 30, (unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses – Current portion of bridge loan receivable (Note 8(b)) – Total Current Assets Bridge loan receivable (Note 8(b)) – Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable (Note 5(c)) $ $ Accrued liabilities (Note 4) Due to related parties (Notes 5(b)) Promissory notes payable (Note 6) Convertible debentures, less unamortized discount of $nil and $715, respectively (Note 7) Total Current Liabilities Commitment (Note 11) Nature of Operations and Continuance of Business (Note 1) Stockholders’ Deficit Preferred shares, 100,000,000 shares authorized, $0.001 par value; None issued and outstanding – – Common shares, 200,000,000 shares authorized, $0.001 par value; 27,623,936 shares issued and outstanding (November 30, 2010 – 25,363,985 shares) (Note 9) Common stock subscribed – Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of these financial statements) 3 Texada Ventures Inc. (An Exploration Stage Company) Statements of Operations (Expressed in US dollars) (Unaudited) Accumulated from October 17, 2001 (Date of
